Citation Nr: 0942308	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
including as secondary to non-service-connected perforated 
eardrums.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1948 until June 
1952.  


This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2009 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama for additional development.  Prior to the 
Remand, this matter was before the BVA on appeal from a 
September 2006 rating decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show that the Veteran's 
bilateral hearing loss is related to his active military 
service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in April 2002 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter informed him that his service connection claim must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.  Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
When, through no fault of the Veteran, records under the 
control of the Government are unavailable, there is a 
heightened obligation to assist the Veteran in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  Under such circumstances, VA's duty then 
requires that VA advise the Veteran of his right to support 
his claim by submitting alternate sources of evidence, 
including service medical personnel statements, or lay 
evidence, such as "buddy" affidavits or statements.  Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992).  Washington v. 
Nicholson, 19 Vet. App. 362 (2005); Cromer v. Nicholson, 19 
Vet. App. 215 (2005).  VA advised the Veteran of the 
opportunity to support his claim with alternate forms of 
evidence, in the September 2006 notice letter.  

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the 
Veteran has submitted statements.  In addition, he was 
afforded a VA medical examination in July 2009, which was 
essentially cancelled by the Veteran.  Although the Veteran's 
representative, in the October 2009 Written Brief 
Presentation has argued that the Veteran should be provided 
another VA examination because a copy of the notice of the 
July 2009 VA examination was not associated with the claims 
file, a new VA examination is not necessary.  A July 30, 2009 
VA medical center (VAMC) note indicates that the Veteran did 
have knowledge of the VA examination.  Indeed, the note 
states that the Veteran arrived to VA for the examiner, but 
refused to get out or was afraid.  The Veteran thus clearly 
had knowledge of his scheduled examination and no evidence 
has been provided to indicate that the Veteran had an 
adequate reason for failing to report for his examination.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied. Because the current appeal arises from the 
original claims of entitlement to service connection, this 
claim will be decided based upon the available evidence of 
record. 38 C.F.R. § 3.655(b).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
bilateral hearing loss, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection can also be granted when a disability is 
the proximate result of or due to a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additionally, the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability.  Id.

Merits of the Claim
 
The Veteran contends that he developed bilateral hearing loss 
due to service.  Specifically, in a March 2007 private 
medical record, with Dr. D.G.P., the Veteran reported 
exposure to a depth charge explosion during the Korean War, 
which caused a perforation of the ear and resulted in hearing 
loss.

The Veteran's service treatment records (STRs)are not of 
record.  The Veteran's wife provided a statement, in October 
2006, indicating that she married the Veteran in May 1953 and 
that at that time he had a bad odor in his ears, which the 
Veteran reported to have happened in the Navy.  

In view of the lack of STRs, which became unavailable while 
in the custody of the Federal Government at no fault of the 
Veteran, the Board resolves all reasonable doubt in the 
Veteran's favor and finds the assertion credible that he 
sustained acoustic trauma as he claims.  

The first medical evidence of record indicating hearing loss 
is a May 2005 VA outpatient treatment record.  At that time, 
the Veteran reported that he had been hearing impaired since 
service.  He reported that he had been recommended inpatient 
evaluation for hearing loss, but that at that time he was 
young and wanted to go home, so did not receive testing.  The 
examiner found the right tympanic membrane to have 
tympanosclerosis and the left tympanic membrane to be 
retracted, with a questionable tympanic membrane perforation 
in the inferior quadrant.  The examiner further noted a 
retracted tympanic membrane that was also cloudy.  The 
examiner found hearing impairment, with possible tympanic 
membrane perforation.  The examiner was unsure as to whether 
it was chronic, but the Veteran's family reported chronicity.  

A November 2005 VA outpatient treatment record noted that the 
Veteran's wife reported that he had progressive hearing loss 
and a perforation of the left tympanic membrane and 
tympanosclerosis on the right side.  The Veteran declined any 
intervention at that time.  A September 2006 VA outpatient 
treatment record also noted partial hearing loss.  

The Veteran's private physician, Dr. D.G.P., in a March 2007 
private medical record, noted that the Veteran reported a 
longstanding perforation on the left side and the etiology of 
the perforation was unclear.  The Veteran reported exposure 
to a depth charge explosion during the Korean War, which may 
have resulted in hearing loss.  The Veteran also reported 
intermittent drainage from the left ear throughout the years.  
The examiner found the Veteran to have mixed hearing loss of 
moderate to profound levels on the left side and mild to 
moderate sensorineural loss on the right side.  The examiner 
diagnosed him with left tympanic membrane perforation with 
chronic otitis media, left mixed hearing loss, and right 
sensorineural hearing loss.  

The Court has continuously held that medically untrained 
laypersons, such as the Veteran and his spouse, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, the Veteran is competent to report 
continuing symptoms, as opposed to offering an opinion as to 
medical causation.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).

However, in adjudicating a claim, the Board must assess the 
competence and credibility of the veteran. See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005). The Board also 
has a duty to assess the credibility and weight given to 
evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms, 
such as having difficulty hearing. See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994). Competency of evidence, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify"). See also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence. If the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.)

The Veteran has reported hearing loss since service.  During 
his May 2005 VA outpatient treatment, the Veteran reported 
that he has been hearing impaired since service and had been 
recommended inpatient evaluation for hearing loss.  However, 
no evidence of record indicates that the Veteran actually had 
a hearing loss disability at the time of his discharge or in 
the decades following his discharge.  

The determination of whether a Veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  

"[W]hen audiometric test results at a Veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may  
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v.  
Brown, 5 Vet. App. 155, 160 (1993).  


The Court explained that the threshold for normal hearing is 
from 0 to 20 decibels and that higher threshold levels 
indicate some degree of hearing loss.  Hensley, 5 Vet.  App. 
at 157.  The Court further opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Id. at 159.  It was also found that, regardless 
of when the criteria of 38 C.F.R. § 3.385 are met, a 
determination must be made as to whether the hearing loss was 
incurred in or aggravated by service.

Thus, although the Veteran can report that he had decreased 
hearing acuity during service, no evidence of record 
indicates that it was to such an extent that it would qualify 
as a hearing loss "disability" for service connection 
purposes under 38 C.F.R. § 3.385.  The record also does not 
indicate that the Veteran has made continuous complaints of 
hearing loss since service.  Indeed, the first indication of 
hearing loss reported to VA occurred decades following the 
Veteran's discharge.
See Cartright v.  Derwinski, 2 Vet. App. 24, 25 (1991) (VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence).  However, 
the March 2007 private audiological record indicates that the 
Veteran currently suffers from within the meaning of 
38 C.F.R. § 3.385.  

At this juncture the Board finds that there is sufficient 
credible lay evidence to demonstrate that the Veteran 
sustained acoustic trauma in service, and competent medical 
evidence of a current disability.  The remaining element of 
the Veteran's service connection claim concerns whether there 
is a connection between the event in service and the current 
hearing impairment.

Initially, the Board also notes that the Veteran is not 
currently service connected for any disabilities; thus, 
service connection on a secondary basis cannot be granted. 38 
C.F.R. § 3.310(a).

In regard to direct service connection, the Board finds that 
no competent medical evidence or credible lay evidence has 
been submitted which establishes a relationship between the 
Veteran's current bilateral hearing loss and his period of 
service.  

The only evidence of record that purports to link the in-
service injury with the currently diagnosed hearing 
impairment are the lay statements of the Veteran and his 
spouse.  In the Board's view, this lay evidence, while 
competent, is not credible for the purpose of establishing 
continuity of symptomatology.  The Board has given the 
competency of the lay statements due consideration and has 
not rejected it out of hand.  Indeed, when this matter was 
previously before the Board in June 2009, the Board remanded 
to afford the Veteran an examination in an attempt to 
substantiate the Veteran's contentions.  But as was noted 
previously herein, the Veteran cancelled the scheduled 
examination, and the Board must proceed with deciding this 
appeal based on the evidence of record.  38 C.F.R. 
§ 3.655(b).

Without medical evidence, the Board must assess the 
credibility of the lay evidence of record.  In so doing, the 
Board observes that there is no evidence that the Veteran 
complained of hearing loss prior to May 2005, and hearing 
loss was not diagnosed until March 2007.  The first evidence 
of a complaint of hearing impairment was not until 2005, a 
period of more that 50 years since discharge from service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Under the 
circumstances of this case, this extensive gap in time weighs 
heavily against the Veteran's claim.  Therefore, the Board 
finds that appeal must be denied because there is no 
competent medical evidence or credible lay evidence linking 
the Veteran's current hearing impairment to the in-service 
injury.

There can be no doubt from review of the record that the 
Veteran rendered honorable and faithful service for which the 
Board is grateful, and the appellant is sincere in his belief 
that his bilateral hearing loss is related to military 
service.  While the Board has carefully reviewed the record 
in depth, it has been unable to identify a basis upon which 
service connection may be granted.  The Board has also 
considered the benefit of the doubt rule in this case, but as 
the preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


